Title: From George Washington to Major General Stirling, 16 November 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord.
    Head Quarters Fredericksburg [N.Y.]16th Nvr 1778.
  
You will be pleased to order Colonel Spencer, with his Regiment, to repair immediately to Coles Fort, at the Minisink, and there join General Count Pulaski. Your Lordship will further direct that Colonel Spencer may take the nearest route, and make his march as expeditious as possible.
It was not till to day I had an opportunity to acknowlege your letters of the 11th and 13th Inst. The uncertainty which General Skinner’s answer left us in, with respect to Sir Henry Clinton, is cleared up by a letter of the 10th which I received from himself.
As your Lordship predicted of Admiral Byron, so has it in some measure fallen out. One of his vessels, the Sommerset, has been lost on Cape Codd, and the crew, about 500, are prisoners in our hands. It is said, that three others were seen, at the same time in great distress.
General Sullivan in a letter of the 13th mentions, that one large man of war had arrived at New port harbour, and that 10 more had appeared off the East end of block Island, standing in, all supposed to be of Byrons fleet.

  
  
  The late embarkations of the enemy have rather deranged my ideas of the number of regiments which still remain at New-York and its dependencies as well as those that have sailed. It is absolutely necessary at least that the former should be known with great precision. For this purpose you may register in different columns the accounts of deserters—your information from spies, and persons who may come out of New-York. In one column designating the corps which have sailed, and those which remain on Staten & Long Islands. As you proceed in this work, you will transmit me copies, and, the result as soon as it is complete.
Col. Ogden perhaps will be able to ascertain, by a channel which he mentioned to me at Mrs Provost the exact number of Regiments yet remaining, which is by far the most essential part of the enquiry. I am &c.
